Citation Nr: 1228375	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for intervertebral disc syndrome (low back disability).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and M.M.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.

A video conference hearing was held in March 2012 with the Veteran in Des Moines, Iowa, before the undersigned, sitting in Washington, D.C., who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that portions of the Veteran's records are located in the Virtual VA system.  In order to facilitate the quick processing of claims, the Virtual VA paperless claims processing system is utilized.  A highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal contains information stored in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran also perfected appeals for service connection for tinnitus and headaches, which were also denied in the September 2008 rating decision promulgated by the RO.  However, in a November 2011 rating decision, the RO granted service connection for tinnitus, migraine headaches, and a traumatic brain injury (TBI).  This represents a full grant of the benefits sought on appeal.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The issues of an increased rating for PTSD and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not appeal an April 1986 rating decision that denied service connection for intervertebral disc syndrome.

2.  Evidence received since the April 1986 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for intervertebral disc syndrome and raises a reasonable possibility of substantiating the claim.

3.  Degenerative disc disease and spondylosis are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision that denied service connection for intervertebral disc syndrome is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen a claim for service connection for intervertebral disc syndrome.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.156, 3.304(d) (2011).

3.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in April 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in April 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Furthermore, the notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in November 2008 with respect to his claim for an increased rating for PTSD.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  Although VA attempted to obtain the Veteran's Social Security Administration (SSA) records, correspondence dated May 2011 indicated that the Veteran's records had been destroyed.  Therefore, additional attempts by VA to obtain those records would be futile, and the Board may proceed.

The Board specifically notes that the Veteran was afforded a VA examination with respect to his hearing loss disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate it is predicated on a review of the claims file; contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's low back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


New and Material Evidence

Historically, the Veteran was denied service connection for intervertebral disc syndrome in an April 1986 rating decision.  Although the RO reopened the Veteran's claim and has adjudicated the issue on the merits in the November 2009 statement of the case (SOC), the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the April 1986 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record did not establish a low back injury during service.  

Since the prior final decision, additional evidence has been added to the claims file.

Treatment records dated from 1997 show complaints of back pain, as well as diagnoses of back spasms and degenerative changes.  Notably, VA treatment records dated May 2000 show the Veteran reported having low back pain for 30 years, and records dated October 2000 include a notation that the Veteran's work was aggravating a preexisting back condition.

The Veteran submitted a statement dated April 2008.  He stated that he was on board a helicopter when it was shot down.  The helicopter fell about 40 feet to the ground.  This resulted in the Veteran injuring his tail bone and right hip on the floor of the helicopter.  The next day, he had a large bruise on his hip and lower back.  He had experienced back pain on and off since that time.  In a January 2010 statement, he added that he was told that he had just bruised his back and should go back to work.

The Veteran underwent a VA examination in June 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed a physical examination.  He diagnosed the Veteran with degenerative disc disease, spondylosis, and radicular symptoms.  However, he stated that these conditions were less likely than not related to service.

VA treatment records dated June 2011 show the Veteran was diagnosed with spondylosis and lumbar degenerative disc disease.

The Veteran testified at a March 2012 hearing.  He reported being shot down while riding in a helicopter around June 1968.  He had a 60 pound radio on his back at the time of the crash.  He hit the floor of the helicopter from his back bone to the right hip up to the rib cage.  The incident left a bruise on his lower back which lasted about a week.  Prior to his separation, he was given some pain medication to take as needed.  He sought treatment after service around 1981 or 1982.  He was told he had degenerative arthritis.

The Board finds this evidence to be new, as it was not previously of record at the time of the prior final decision in April 1986.  Moreover, it is material, as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the Veteran's statements regarding the helicopter crash in service had not been part of the record at the time of the prior denial, and raise a reasonable possibility of substantiating his claim by indicating a potential back injury in service.  As noted above, the credibility of this evidence is presumed.  See Justus, supra.  

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, in the November 2009 SOC, the RO reopened and considered the Veteran's claim on the merits.  The SOC provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  Also, the Veteran has provided arguments addressing his claim on the merits in his substantive appeal to the Board.  See January 2010 VA Form 9.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses related to a low back disability.  The Veteran underwent an enlistment examination in November 1966 and a separation examination in August 1969.  No relevant abnormalities were noted.

VA treatment records dated March 1985 show the Veteran complained of back and hip pain.  X-rays were normal.  In June 1985, he reported that the back pain had worsened in the past 3 days.  He was diagnosed with lower back muscle spasms.

The Veteran underwent a VA examination in December 1985.  He stated that he had received a shrapnel wound to the back in 1968.  Currently, he experienced a bad back ache after working for only a few days.  This had started during the summer of 1984.  Occasionally, he would suddenly cough and get very severe lower back pain, during which time he could not sit, stand, or straighten up.  The examiner diagnosed a questionable ruptured nucleus pulposus on the right side.  This condition was unrelated to a 2.5 cm scar noted on the back during the examination.  A subsequent CT scan revealed central herniation at L5-S1, with obliteration of the epidural fat.

Treatment records dated from 1997 show complaints of back pain, as well as diagnoses of back spasms and degenerative changes.  Notably, VA treatment records dated May 2000 show the Veteran reported having low back pain for 30 years.  A September 2000 x-ray showed degenerative changes at L5-S1, and records dated October 2000 include a notation that the Veteran's work was aggravating a preexisting back condition.

The Veteran submitted a statement dated April 2008.  He stated that he was on board a helicopter when it was shot down.  The helicopter fell about 40 feet to the ground.  This resulted in the Veteran injuring his tail bone and right hip on the floor of the helicopter.  The next day, he had a large bruise on his hip and lower back.  He had experienced back pain on and off since that time.  In a January 2010 statement, he added that he was told that he had just bruised his back and should go back to work.

The Veteran underwent a VA examination in June 2008.  The claims file was reviewed by the examiner, who also noted that he considered the Veteran to be a reliable historian.  The examiner documented the Veteran's report of being aboard a helicopter that crashed from about 40 feet up in the air.  He bounced inside the helicopter when it hit the ground, injuring his tailbone.  He then had bruising of the low back and thigh.  The Veteran currently reported that he had experienced back pain on and off since that injury.  Previously he could go several weeks without symptoms before something aggravated it.  Now, he had some pain all the time, particularly with sudden movements.  He treated his condition with medication.  Following a physical examination, the examiner diagnosed the Veteran with degenerative disc disease and spondylosis.  However, these conditions were less likely than not related to service.  While the Veteran provided a credible history, the service treatment records contained no record of a back injury, and the earliest documented treatment was in 1986.  Given the lack of evidence of continuity of care, as well as the Veteran's occupational history of general maintenance and welding, the current condition was less likely than not related to the alleged injury in service.

VA treatment records dated June 2011 show the Veteran was diagnosed with spondylosis and lumbar degenerative disc disease.

The Veteran testified at a March 2012 hearing.  He reported being shot down while riding in a helicopter around June 1968.  He had a 60 pound radio on his back at the time of the crash.  He hit the floor of the helicopter from his back bone to the right hip up to the rib cage.  The incident left a bruise on his lower back which lasted about a week.  Prior to his separation, he was given some pain medication to take as needed.  He sought treatment after service around 1981 or 1982.  He was told he had degenerative arthritis.  The Veteran's wife testified that he had experienced back problems ever since she had known him.

Based on the evidence of record, the Board finds that service connection for a low back disability is not warranted.  Although the Veteran is currently diagnosed with degenerative disc disease and spondylosis, the overall weight of the evidence is against a finding that these conditions were incurred in or otherwise related to service.

Initially, the Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In this case, the Veteran contends that his back injury was incurred in combat.  Records contained in the claims file show that the Veteran was awarded an Army Commendation Medal with "V" device for heroism during a combat situation.  Therefore, he is a combat veteran and his statements regarding the helicopter accident in service are sufficient proof of a back injury in service.  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his wife is competent to render diagnoses of in-service or post-service spine disorders.  While the Veteran and his wife are certainly competent to report observable symptoms, neither has been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his disability is the result of a helicopter crash in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

In this case, the only competent medical evidence addressing the etiology of the Veteran's condition is the June 2008 VA examination.  Notably, that examiner acknowledged the Veteran's account of the helicopter crash in service as credible, but ultimately concluded that his current condition was less likely than not related to service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical evidence to refute this conclusion or to otherwise suggest that the Veteran's current low back disability is related to service.

Finally, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of low back symptoms in service or at the time of separation.  Moreover, the Veteran reported in December 1985 that he had experienced back pain only since the summer of 1984.  Finally, despite many years of treatment for a back condition, the Veteran did not report being involved in a helicopter crash until 2008, almost 39 years since his discharge from service and about 23 years after his first documented treatment for a back condition.  These facts weigh heavily against the claim he now makes that he has had problems ever since a helicopter crash in service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Therefore, the Board concludes that entitlement to service connection is not justified.


ORDER

New and material evidence having been received, the claim for service connection for intervertebral disc syndrome is reopened; the appeal is granted to this extent only.

Service connection for a low back disability is denied.



REMAND

A.  PTSD

At his March 2012 hearing, the Veteran asserted that his PTSD had worsened since his last VA examination in February 2011.  The Board notes that a supplemental opinion addressing the severity of the Veteran's PTSD was obtained in June 2011.  However, as the Veteran has asserted that his service-connected disability has worsened since his previous examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Board notes that the Veteran underwent a VA examination in June 2011 for his TBI.  The examiner stated that he was unable to assess what portion of neuro-psychiatric symptoms were due to the residuals of TBI alone without resorting to pure speculation.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.

Therefore, in evaluating the current severity of the Veteran's PTSD, the examiner should also, to the extent possible, identify those neuro-psychiatric symptoms which are attributable to the Veteran's TBI and which are attributable to PTSD.  If the examiner is unable to do so, he/she should indicate why this is the case.

Finally, VA treatment records contain diagnoses of a mood disorder and adjustment disorder in addition to PTSD.  The June 2008 and February 2011 also diagnosed depression.  While these examiners stated that the bulk of the Veteran's impairment was due to PTSD, VA records dated April 2008 stated that the Veteran had low levels of PTSD symptoms, with additional sources of situational stress.  Therefore, the new examiner should also specify what portion of the Veteran's symptoms is attributable to service-connected PTSD versus other nonservice-connected psychiatric disorders.  If the examiner is unable to do so, he/she should indicate why this is the case.

B.  Hearing Loss

The Veteran was afforded a VA examination in June 2008 to determine the nature and etiology of his hearing loss.  After a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed bilateral sensorineural hearing loss.  However, she concluded that it was less likely than not related to noise exposure in service, based on the lack of any shift in puretone thresholds between the Veteran's enlistment examination and separation examination.

During the examination, the Veteran denied a history of any head trauma.  However, as noted above, the Veteran was recently granted service connection for a TBI, as well as migraine headaches and tinnitus secondary to TBI.  Moreover, during his March 2012 hearing, the Veteran testified that he was exposed to explosions during service.  One explosion in particular left him "seeing stars" and caused fluid to discharge from his ears.  In light of these developments, the Board finds that a supplemental opinion is necessary to determine the relationship, if any, between the Veteran's service-connected TBI and current hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should afford the Veteran a VA examination in order to assess the current severity of his PTSD.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned.  All findings should be reported in detail accompanied by a complete rationale.

The examiner should, to the extent possible, identify which neuro-psychiatric symptoms are specifically attributable to the Veteran's service-connected traumatic brain injury versus those symptoms resulting from service-connected PTSD.

The examiner should, to the extent possible, identify any psychiatric disorders other than PTSD that the Veteran is currently diagnosed with, and determine how much of the Veteran's occupational and social impairment is due to PTSD versus these other diagnosed conditions.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  The claims file should be forwarded to the examiner who conducted the June 2008 VA audiological examination.  The examiner should review the claims file, specifically the Veteran's March 2012 hearing testimony and November 2011 rating decision granting service connection for a traumatic brain injury, migraines, and tinnitus, and offer an opinion on the following questions:

(A) Is currently diagnosed hearing loss at least as likely as not proximately due to or the result of a service-connected traumatic brain injury?

(B) Is currently diagnosed hearing loss at least as likely as not aggravated by a service-connected traumatic brain injury?

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinion on aggravation should be premised on the baseline level of severity of hearing loss before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and current findings.

If the June 2008 VA examiner is not available, or a complete VA examination is otherwise necessary to answer the above-listed questions, then the Veteran should be scheduled for a new VA audiological examination.  The examiner must review the claims file, comply with the above instructions, and answer the above questions.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  The Veteran's Virtual VA file should be reviewed in readjudicating all of the Veteran's claims.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


